         Case 2:19-cv-01803-CMR Document 69 Filed 06/11/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

EQUAL EMPLOYMENT OPPORTUNITY                          :       CIVIL ACTION
COMMISSION                                            :
                                                      :
               v.                                     :
                                                      :
DEFENDER ASSOCIATION OF                               :
PHILADELPHIA                                          :       NO. 19-1803

                                             ORDER

       AND NOW, this 11th day of June, 2021, upon consideration of Plaintiff’s May 27, 2021

letter request for a protective order, Defendant’s June 4, 2021 response thereto, Plaintiff’s June 7,

2021 letter reply, and as explained in the court’s Memorandum Opinion of today, it is hereby

ORDERED that the request is GRANTED in part and DENIED in part, as follows:

       1. Defendant may depose Damon Johnson.

       2. During the deposition, Defendant shall not inquire about the conciliation process.

       3. During the deposition, Defendant shall not inquire as to any confidential deliberations

           of law or policy-making, reflecting opinions, recommendations or advice.

IT IS SO ORDERED.


                                              BY THE COURT:


                                              __/s/ Carol Sandra Moore Wells___
                                              CAROL SANDRA MOORE WELLS
                                              United States Magistrate Judge
